Opinion issued April 20, 2017




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-17-00114-CR
                              NO. 01-17-00115-CR
                           ———————————
                        BARRON COLLINS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                            Harris County, Texas
                   Trial Court Case Nos. 1483440; 1483469


                         MEMORANDUM OPINION

      Appellant, Barron Collins, pleaded guilty in cause number 1483440 to the

offense of evading arrest or detention and burglary of a habitation. In accordance

with the terms of a plea-bargain agreement, the trial court sentenced appellant to

6 years’ incarceration. Appellant also pleaded guilty in cause number 1483469 to
the offense of burglary of a habitation. In accordance with the terms of a plea-bargain

agreement, the trial court sentenced appellant in that cause to 6 years’ incarceration,

with the two sentences to run concurrently. Appellant filed a notice of appeal.

       In a plea-bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

       Here, the trial court’s certifications are included in the records on appeal. The

certifications state that these are plea-bargain cases and that the defendant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports the trial court’s

certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

Because appellant has no right of appeal, we must dismiss these appeals. See Chavez

v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

       Accordingly, we dismiss the appeals for want of jurisdiction. We dismiss any

pending motions as moot.




                                    PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.


                                            2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3